COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Joy Wallace Varner v. Reoco, Inc.

Appellate case number:       01-15-00479-CV

Trial court case number:     2013-07852

Trial court:                 157th District Court of Harris County

        On May 21, 2015, appellant, Joy Wallace Varner, proceeding pro se, filed an
affidavit of indigence in the trial court with her notice of appeal in the above-referenced
trial court proceeding. See TEX. R. APP. P. 20.1(a)(2). On June 2, 2015, the Clerk of this
Court requested an indigent clerk’s record be filed by the trial clerk. See id. 20.1(c)(1),
(d)(1), (e)(1). On October 20, 2015, the trial clerk filed an original clerk’s record in this
Court with, among other things, the trial court’s order, signed on June 10, 2015,
overruling the trial clerk’s contest to appellant’s affidavit of indigence for appellate costs.
See id. 20.1(e)(1), (i)(4). An order overruling a contest to an affidavit of indigence is not
subject to appellate review. See id. 20.1(j)(5).

       Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and that she is allowed to proceed on appeal without advance payment of costs for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees.

       Although the clerk’s record was already filed, after a preliminary review, it
appears to be an indigent clerk’s record because the index shows that it is missing any
documents filed between March 8, 2013, and April 22, 2015. Thus, the trial clerk is
ORDERED to file with this Court, within 30 days of the date of this order and at no cost
to appellant, a supplemental clerk’s record containing all documents filed between March
8, 2013, and April 22, 2015. See TEX. R. APP. P. 20.1(k), 34.5(a), (c)(1).

      Finally, the court reporter is further ORDERED to file with this Court, within 30
days of the date of this order and at no cost to appellant, a reporter’s record containing
the items specified in Texas Rule of Appellate Procedure 34.6(a) or an information sheet
confirming that no reporter’s record was taken. See TEX. R. APP. P. 20.1(k), 34.6(a).

      It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                     

Date: November 24, 2015